
	
		I
		112th CONGRESS
		2d Session
		H. R. 4733
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Huizenga of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  4′-methoxy-2,2′,4-trimethyl diphenylamine.
	
	
		1.4′-Methoxy-2,2′,4-trimethyl
			 diphenylamine
			(a)In
			 generalHeading 9902.40.35 of the Harmonized Tariff Schedule of
			 the United States (relating to 4′-methoxy-2,2′,4-trimethyl diphenylamine) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
